DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims ???? are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Hunter Jr. et al. (US 2014/0320293) in view of Magaki et al. (US 2013/0345939).

Regarding claims 1, 9, and 15, Hunter discloses a limitation system for load carrying machines including a work vehicle comprising (Abstract, ¶5, ¶10 and Fig 1– machine 10 corresponds to the recited work machine): 
a mechanical arm (¶10 and Fig. 1 - a pair of lift arms 110 corresponds to the recited mechanical arm); 
a work implement coupled to the mechanical arm, the work implement configured to receive a load (¶10 and Fig 1 - a payload carrier 112 corresponds to the recited work implement, a pair of lift arms 110 corresponds to the recited mechanical arm and transporting a payload corresponds to the recited receiving a load); 
a hydraulic actuator coupled to the mechanical arm to move the arm between a lower position and an upper position (¶10-13, ¶19 and Fig 1 - lift cylinder assembly 114 corresponds to the recited hydraulic actuator and positon signals correspond to the recited a upper position and a lower position), wherein 
a distance between the lower position and the upper position is a travel distance of the mechanical arm (¶19 – elevation of the lift arm corresponds to the recited travel distance, positon signals correspond to the recited a upper position and a lower position); 
a load sensor configured to detect the load in the work implement (¶20, ¶24-27 and Fig. 3 – pressure sensors 204 and 206 correspond to the recited load sensor, force exerted on the payload carrier 112 correspond to the recited load in the work implement, and steps 304-308 correspond to the recited detecting the load); 
a position sensor configured to detect the position of the mechanical arm (¶10 and Fig. 1 - a lift position sensor 120 and a tilt position sensor 122 corresponds to the recited position sensor); 
a valve in fluid communication with the hydraulic actuator for supplying a fluid output to the hydraulic actuator (¶20-21 - pressure relief valve in the tilt cylinder assembly 118 and hydraulic cylinders of the lift cylinder assembly 114 and the tilt cylinder assembly 118 corresponds to the recited hydraulic actuator); and 
a controller in communication with the valve, the load sensor, and the position sensor (¶18 and Fig. 2 – controller 202 corresponds to the recited controller), wherein 
the controller is configured to adjust the upper position to reduce the travel distance in response to the load being at or above a load threshold value (¶19-22, ¶28 and Fig. 3 - height limitation system 200 corresponds to the recited adjust the upper position, the maximum payload height corresponds to the recited reduce the travel distance and a threshold pressure corresponds to the recited load threshold value), and 
the controller is configured to determine if the mechanical arm is within an upper portion of the reduced travel distance (¶28 and Fig. 3 – threshold payload height corresponds to the recited upper portion and the maximum payload height corresponds to the recited reduced travel distance) and 
to derated fluid output the fluid output of the valve when the mechanical arm is in the upper portion of the reduced travel distance (¶32 and Fig. 3 - to limit any further raising of the hydraulic cylinder responsible for raising the lift arm 110 corresponds to the recited the fluid derated output of the valve when the mechanical arm and threshold payload height corresponds to the recited upper portion of the reduced travel distance). 
	While Hunter does disclose derating a fluid output more than a zero amount (¶32 - limiting the raising of the arm is a full deration, and any decrease is a deration of a nonzero amount) it does not disclose derating the output to anything than a complete stop. 
	However Magaki discloses an excavation stability control system including decreasing the discharge rate when the arm is in an Upper Working Range (UWR) corresponding to the recited upper portion of the reduced travel distance where the discharge rate Q1 to Q2 corresponding to the recited derate the fluid output of the valve a non-zero amount (Fig. 4-6 and ¶73-75).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the limitation system for load carrying machines of Hunter with the limited deration of Magaki in order to keeps the arm 5 pivotable across an entire angular range, even if the hydraulic shovel has determined that the boom 4 is within the upper working range UWR (Magaki - ¶112).

However Smith further discloses the travel distance is reduced a first amount at a first threshold value and the travel distance is reduced a second amount greater than the first amount at a second threshold value greater than the first threshold value (¶19 and Fig. 3 – derated fluid output corresponds to the recited travel distance as the hydraulic fluid controls the movement/height of the arm, determination leading to elements 80 and 82 correspond to the recited first and second reduced travel distances  and elements 74 and 73 correspond to the first and second threshold respectively where element 73 is a higher threshold than element 74), however it would not have been obvious to combine the stability control system of Hunter with the overloading control system of Smith.
However, Magaki further discloses two thresholds at alpha.TH and alpha.END as well as decreasing hydraulic output in the UWR or above alpha.TH, and while alpha.END is the maximum possible extent of arm movement which would imply stopping of movement and therefore be a decrease greater than the second amount, it doesn’t explicitly disclose stopping the discharge rate at the maximum arm extension (Figs. 4-6 and ¶73-75). 

Therefor claims 1, 9, and 15 are allowed. Dependent claims 2-8, 10-14, 16, and 18-21 are likewise allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665